OFFER TO PURCHASE FOR CASH ALL UNITS OF LIMITED PARTNERSHIP INTEREST OF REALMARK PROPERTY INVESTORS LIMITED PARTNERSHIP - VI-A AT $0.50 PER UNIT by: MPF Badger Acquisition Co., LLC; SCM Special Fund, LLC; MPF Flagship Fund 12, LLC; MPF DeWaay Premier Fund 4, LLC; MPF Senior Note Program II, LP; Sutter Opportunity Fund 4, LLC; MPF DeWaay Premier Fund, LLC; MPF Acquisition Co. 3, LLC; MacKenzie Patterson Special Fund 6, LLC; MacKenzie Patterson Special Fund 6-A, LLC; MPF Special Fund 8, LLC (collectively the “Purchasers”) THE OFFER
